NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Interpretation
Intended Use
Throughout the claims Applicant makes use of claim language that is drawn to an intended use, wherein intended use is typically (but not always) indicated by the word “for” and extends to the next punctuation mark. Intended use is not a required limitation of the claims.  In general, the examiner will place intended use phrases in reduced font italics and indicate the phrase as (intended use) to assist Applicant with identifying the claim language that is not required of the prior art.  

Adapted or Configured Phrases
Throughout the claims applicant utilizes the phrases “adapted" or “configured”. The phrases merely require the capability to perform the required claim language which ends at the next punctuation mark. The claim language earmarked by the phrases does not require the prior art to actually disclose the recitation, nor does it require the prior art to actually disclose any apparatus imbedded in the recitation, merely the claim language requires a positive answer to the question … “Could the prior art meet the claim language if provided the additional structure (if any)?” If Applicant wishes to have the limitations following the terms “adapted” or “configured” considered as a requirement of italics and indicate the phrase as (capability) to assist Applicant with the examiner’s interpretation and future amendments. Any reference provided by the examiner drawn to the phrase and the prior art should only be deemed a courtesy in effecting future amendments until such time as the claim language requires the recitation.

Infinitive Verbs
Throughout the claims applicant utilizes infinitive verb phrases, such as: “to open”, “to flow”, “to close”, and “to prevent”. Infinitive verbs by definition are not conjugated for tense, and thus are not in the present tense therefore they are not required limitations. Apparatus claims are patentable based on what it is (present tense), not what it does, not what it was (past tense), and not what it could be (future tense).  In general, the examiner will place infinitive verb phrases in reduced font italics and indicate the phrase as (infinitive verb) to assist Applicant with identifying the claim language that is not required of the prior art. If Applicant wishes to have the infinitive verb phrases treated as a required limitation of the prior art then Applicant should grammatically amend the phrases into the present tense. Any reference provided by the examiner drawn to the phrase and the prior art should only be deemed a courtesy in effecting future amendments until such time as the claim language requires the recitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 9, 10, 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  While the instant claim language appears to attempt to require a further limitation, no other limitations are established beyond the infinitive verb phrases.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 1-5, 7, 9-15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(A)(1)/(A)(2) as being anticipated by Feith et al. (US 2002/0156431, herein after “Feith”).
Regarding independent claim 1, Feith discloses an infusion set check valve assembly (figures 1-19) comprising:
a self-contained housing (23) that defines at least a first inlet port (not individually labeled, generally indicated at 22), a second inlet port (not individually labeled, generally indicated at 32), and a fluid outlet port (not individually labeled, generally indicated at 24), the first inlet port defining a first inlet channel (not individually labeled) through which a first fluid (IV solution 12) is received from a first container (14) 
at least one check valve (read at valve disc 81, best seen in figure 4A) disposed within the self-contained housing between the outlet channel and at least one of the first inlet channel (generally indicated at 22) or the second inlet channel,
wherein the at least one check valve is configured (capability) to open (infinitive verb, the following is not required but still present) for (intended use) the first fluid to flow from the first inlet channel to the patient line via the outlet channel while the second fluid also flows from the second inlet channel to the patient line via the outlet channel,
Note this paragraph is achieved when the second fluid pressure is not sufficient to force the first check valve closed.
wherein the at least one check valve is configured (capability) to close (infinitive verb, the following is not required but still present) to prevent (infinitive verb) the first fluid from flowing from the first inlet channel to the patient line via the outlet channel while the second fluid flows from the second inlet channel to the patient line via the outlet channel.
Note this paragraph is achieved when the second fluid pressure is sufficient to force the first check valve closed.
Regarding independent claim 11, Feith discloses an infusion set delivery system (figures 1-19) comprising: 
a first container (14) configured (capability) to retain (infinitive verb) a first fluid (12); and
an infusion set check valve assembly (figures 1-19)  that includes a self-contained housing (23) defining at least a first inlet port (not individually labeled, generally read at 22), a second inlet port (not individually labeled, generally indicated at 32), and a fluid outlet port (not individually labeled, generally indicated at 24), the first inlet port defining a first inlet channel (not individually labeled, generally indicated at 22) through which the first fluid is received from the first container, the second inlet port defining a second inlet channel (not individually labeled, generally indicated at 32) through which a second fluid (seen as the fluid introduced through this port) is received from a second container (34) that retains the second fluid, the outlet port defining an outlet channel (not individually labeled, generally indicated at 24) through which one or more of the first fluid or the second fluid received into the self-contained housing via one or more of the first inlet port or the second inlet port is directed to a patient line (16), the infusion set check valve assembly also including at least one check valve (read at valve disc 81, best seen in figure 4A) disposed within the self-contained housing between the outlet channel and at least one of the first inlet channel or the second inlet channel,
wherein the at least one check valve is configured (capability) to open (infinitive verb, not required but present) for (intended use) the first fluid to flow from the first inlet channel to the patient line via the outlet channel while the second fluid also flows from the second inlet channel to the patient line via the outlet channel,
Note this paragraph is achieved when the second fluid pressure is not sufficient to force the first check valve closed.
wherein the at least one check valve is configured (capability) to close (infinitive verb, not required but present) to prevent (infinitive verb) the first fluid from flowing from the first inlet channel to the patient line via the outlet channel while the second fluid flows from the second inlet channel to the patient line via the outlet channel.
Note this paragraph is achieved when the second fluid pressure is sufficient to force the first check valve closed.
Regarding independent claim 19, Feith discloses an infusion set check valve assembly (figures 1-19) comprising:
a self-contained housing (23) that defines at least a first inlet port (not individually labeled, generally read at 22), a second inlet port (not individually labeled, generally read at 32), and a fluid outlet port (not individually labeled, generally indicated at 24), the first inlet port defining a first inlet channel (not individually labeled, generally indicated at 22) through which a first fluid (12) is received from a first container (14) that retains the first fluid, the second inlet port defining a second inlet channel (not individually labeled, generally indicated at 32) through which a second fluid (seen as the fluid introduced through this port) is received from a second container (34) that retains the second fluid, the outlet port defining an outlet channel (not individually labeled, generally indicated at 24) through which one or more of the first fluid or the second fluid 
a first check valve (read at valve disc 81, best seen in figure 4A) located between the first inlet channel and the outlet channel; and
a second check valve (read at valve disc 74, best seen in figure 4A) located between the second inlet channel and the outlet channel,
wherein the first check valve is configured (capability) to open (infinitive verb, not required but present) for (intended use) the first fluid to flow from the first inlet channel to the patient line via the outlet channel while the second check valve opens for (intended use) the second fluid to concurrently flow from the second inlet channel to the patient line via the outlet channel,
Note this paragraph is achieved when the second fluid pressure is not sufficient to force the first check valve closed.
wherein the first check valve is configured (capability) to close (infinitive verb, not required but present) to prevent (infinitive verb) the first fluid from flowing from the first inlet channel to the patient line via the outlet channel while the second check valve remains open for (intended use) the second fluid to continue flowing from the second inlet channel to the patient line via the outlet channel.
Note this paragraph is achieved when the second fluid pressure is sufficient to force the first check valve closed.
Regarding claims 2 and 12, Feith further discloses (see prior art disclosure paragraphs, 0005 thru 0007, in particular line 1 of paragraph 0006 and lines 1-3 of paragraph 0007) wherein the at least one check valve includes only a single check valve (paragraph 0006 lines 1-2), note the novelty of Feith is to include multiple check valves) in the self-contained housing, the single check valve located between the first inlet channel and the outlet channel such that the single check valve permits the second fluid to flow (infinitive verb, not required but present) from the second inlet channel to the outlet channel regardless of whether the single check valve is open or closed.
Regarding claims 3 and 13, Feith further discloses wherein the at least one check valve includes a first check valve (read at valve disc 81, best seen in figure 4A) and a second check valve (read at valve disc 74, best seen in figure 4A) in the self-contained housing, the first check valve located between the first inlet channel and the outlet channel, the second check valve located between the second inlet channel and the outlet channel.
Regarding claims 4, 14, and 20, Feith further discloses wherein the first check valve and the second check valve prevent the first fluid from backflowing into the second inlet channel and prevent the second fluid from backflowing into the first inlet channel responsive (functional recitation in an apparatus claim wherein the recitation does not impart particular patentable structural features to the Apparatus, wherein by definition check valves prevent backflow regardless of the cause) to a blockage occurring in the patient line.
Regarding claims 5 and 15, Feith further discloses wherein the second inlet port (generally indicated at 32) includes one or more of a connector (lumen 61) configured (capability) to mate (infinitive verb, not required but present) with a complementary connector (best seen in figure 2B as that portion of 34 that connects to 32) fluidly coupled with the second container (34) or a membrane configured (capability) to permit (infinitive verb) passage therethrough of a syringe needle to receive (infinitive verb) the second fluid.
Regarding claims 7 and 17, Feith further discloses wherein the at least one check valve is configured (capability) to open (infinitive verb) responsive to receiving (infinitive verb) the first fluid from a gravity feed set (best seen in figure 1) that includes the first container.
Regarding claim 9, Feith further discloses wherein the outlet channel is configured (capability) to be (infinitive verb, not required but present) connected to the patient line for (intended use) infusion of fluids in the first container and the second container to a patient (ineligible subject matter not drawn to the apparatus itself, never the less present in at least paragraph 0006) the patient line, wherein the at least one check valve prevents backflow from the patient line into at least one of the first container or the second container from the patient line.
Regarding claim 10, Feith further discloses wherein the self-contained housing is configured (capability) to be (infinitive verb, not required but present) disposed at a distal end or a proximal end of an intravenous (IV) set (12/14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feith et al. (US 2002/0156431, herein after “Feith”).
Feith discloses all of claims 1 and 11. 
While Feith appears to meet some of the claimed dimensional limitations, Feith does not explicitly disclose wherein the first inlet port, the second inlet port, and the outlet port are closer to each other (as depicted) within the self-contained housing than the first inlet port is to the first container along a first line that connects the first inlet port to the first container, closer to each other than the second inlet port is to the second container along a second line that connects the second inlet port to the second 
Applicant’s paragraph 0080 supports the above claim language however, the written description does not impart any criticality to the claimed dimensions, nor does it indicate that the claimed dimensions solves any particular problem.
One of ordinary skill in the art utilizes connectors and connecting tubes/conduits/pipes to bridge gaps in fluid flow to deliver fluid to their intended destination from a fluid source, wherein the length of those tubes/conduits/pipes is dependent upon the particular needs of the application.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize tubes/conduits/pipes having sufficient length to meet the claimed proportions in the apparatus of Feith for the purpose/motivation of delivering fluid from a fluid reservoir to a patient. 

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feith et al. (US 2002/0156431, herein after “Feith”) in view of Fangrow (US 2006/0173420).
Feith discloses all of claims 1 and 11.
Feith arguably does not disclose wherein the self-contained housing has a Y-shape, rather the fluid flow paths appear to merge at a T-shaped intersection.
Fangrow teaches (figure 2A) a two input port connector (14 and 15 leading to 12) having a Y-shape.


Conclusion
While all of the instantly cited references on the PTO-892 are pertinent to Applicant’s disclosure, none are worth particular discussion at this time given the instant claim language. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system see 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753